     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 1 of 11
                                                                     1



 1               IN THE UNITED STATES DISTRICT COURT

 2                FOR THE DISTRICT OF MASSACHUSETTS

 3   * * * * * * * * * * * * *           19CV11457-IT
     ANYWHERECOMMERCE, INC., *
 4   et al                   *
                             *           AUGUST 12, 2019
 5   VS.                     *           12:00 P.M.
                             *
 6   INGENICO, INC., et al   *
                             *           BOSTON, MA
 7   * * * * * * * * * * * * *

 8               BEFORE THE HONORABLE INDIRA TALWANI

 9                             DISTRICT JUDGE

10                       (Scheduling Conference)

11   APPEARANCES:

12   FOR THE PLAINTIFFS:         OLIVER D. GRIFFIN, ESQ.
                                 MELISSA ANN BOZEMAN, ESQ.
13                               Kutak Rock LLP
                                 Suite 1100
14                               1760 Market Street
                                 Philadelphia, PA 19103-4104
15
                                 ROBERT P. RUDOLPH, ESQ.
16                               Rudolph Friedmann LLP
                                 92 State Street
17                               Bsoton, MA 02109

18   FOR THE DEFENDANTS:         JOHN A. TARANTINO, ESQ.
                                 WILLIAM K. WRAY, JR., ESQ.
19                               Adler Pollock & Sheehan P.C.
                                 One Citizens Plaza
20                               8th Floor
                                 Providence, RI 02903
21
     Court Reporter:             Debra D. Lajoie, RPR-FCRR-CRI-RMR
22                               One Courthouse Way
                                 Boston, MA 02210
23

24                Proceeding reported and produced
                   by computer-aided stenography
25
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 2 of 11
                                                                           2



 1   12 AUGUST 2019 -- 12:00 P.M.

 2             THE CLERK:     United States District Court is now

 3   in session, the Honorable Indira Talwani presiding.

 4   This is Case No. 19CV11457, AnywhereCommerce, Inc.,

 5   et al, v. Ingenico, Inc., et al.

 6             Will counsel please identify themselves for the

 7   record.

 8             MR. GRIFFIN:     Oliver Griffin for Plaintiff.

 9             MS. BOZEMAN:     Melissa Bozeman for Plaintiff.

10             MR. RUDOLPH:     Robert Rudolph for Plaintiff.

11             MR. TARANTINO:     Good afternoon, Your Honor.

12   John Tarantino for the Defendants.

13             MR. WRAY:    Good afternoon, Judge.         William Wray

14   for the Defendant.

15             THE COURT:     Good afternoon.      Please be seated.

16             So this is a scheduling conference.            And I have

17   your proposed timetable for discovery, you now have my

18   order, so initial disclosures, answer, everything

19   should now follow from these timelines.              So answer

20   would have been due 14 days after the order on the

21   motion to dismiss.       I've lost track of time, but --

22             MR. TARANTINO:     Your Honor, it's due on

23   Thursday.    We're going to be filing it this Thursday,

24   answer and counterclaim.

25             THE COURT:     Thank you.
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 3 of 11
                                                                           3



 1             And initial disclosures will be due 14 days

 2   after that, sounds fine.         Amendments to pleading is of

 3   course motions for leave to amend, and this is halfway

 4   through your proposed discovery, that's fine.                   I'm

 5   either going to suggest that you have an earlier due

 6   date for serving your requests for production or that

 7   you eliminate this deadline altogether.              The point of

 8   it is to try to have everyone understand that fact

 9   discovery closes with things ending up being completed.

10   If you're serving a request for production on

11   March 2nd, the chance of having everything in on

12   April 1st is pretty non-existent.

13             So if the parties think it would be helpful to

14   set an interim date for making sure your requests for

15   production are served, I'm happy to set that.

16             MR. TARANTINO:     Your Honor, just my view on

17   that:     We've had, and I expect we'll continue to have,

18   a pretty cooperative relationship with the Plaintiffs'

19   counsel.     If there's an option of setting an earlier

20   date or not putting in a date, I'm pretty confident

21   counsel can work that out so that, by the close of

22   discovery, which we have here, everything will be

23   served.

24             MS. BOZEMAN:     I agree, Your Honor.

25             THE COURT:     So I'll just eliminate the request
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 4 of 11
                                                                               4



 1   for production date.        I'll leave in the request for

 2   admissions.

 3           And let's get a status conference around

 4   April 1st.

 5           April 2nd at 2:15.

 6           So let me ask you this next question, which is:

 7   Is this a case that a referral to a Magistrate Judge

 8   for mediation would be helpful?

 9           MS. BOZEMAN:      Your Honor, we talked about that

10   with counsel, and I think we were both -- you know, had

11   not fully been convinced either way.             But I think that

12   that we were leaning towards just being in front of

13   Your Honor.

14           MR. TARANTINO:       I think it's a different

15   question that you asked, Your Honor.

16           THE COURT:      Yeah.     This isn't the consent

17   question.

18           MS. BOZEMAN:      Okay.

19           THE COURT:      This is just mediation.          If you'd

20   like, we have an excellent -- our Magistrate Judges are

21   available for mediation.         It saves you the money of

22   private mediation.       They tend to be very good.              So

23   we -- I make them available at different stages in the

24   case.   Some cases will never go to mediation.                  I don't

25   force anyone to mediation.          But some parties find it
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 5 of 11
                                                                          5



 1   very helpful.

 2           We also, to the extent that it's possible to

 3   accommodate it, if you think that you have -- that

 4   there's a particular Magistrate Judge here who would

 5   work well with your clients, you're welcome to jointly

 6   request someone.      But they tend to have a pretty good

 7   success rate.     But that's completely separate from the

 8   consent question.

 9           MR. TARANTINO:       Your Honor, my view on that is

10   that certainly we think there can be a productive

11   mediation at some point in time.           With respect to the

12   Magistrate Judge, my suggestion would be, if there's a

13   particular Magistrate Judge who is either knowledgeable

14   or experienced in intellectual property issues, that

15   would be quite helpful in this case.

16           And my view would be to try with a Magistrate

17   Judge first.     If for some reason the -- these are

18   pretty complex intellectual property issues.               There's

19   also, obviously, the ability to go to a private

20   mediator, but we could probably save a lot of money

21   going to the Magistrate Judge.

22           THE COURT:      So I think it's something for you to

23   probably talk to your peers.          I do think some of our

24   Judges do have a reputation in the community of having

25   done more successful intellectual property mediations,
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 6 of 11
                                                                              6



 1   but I think I'll leave that to you to make that

 2   decision.    But, you know, if you think mediation would

 3   be helpful, and I think in these cases often it may be,

 4   think hard about whether it would be good to start it

 5   early before you get the expenses of discovery or

 6   whether there is some targeted discovery you need first

 7   or whether you want a complete fact discovery.                  You can

 8   tell your clients that I tend to ask this question

 9   whenever I see counsel, so no one has to be the one

10   looking for mediation first.

11           So if you think at this point that you're ready

12   for a referral, I would do that.           But, otherwise, at

13   any point, if you want to jointly make a request

14   through the Clerk, I would put that order in.

15           MS. BOZEMAN:      Your Honor, I think it would be

16   premature right now, as pleadings haven't closed.                  But

17   we'd be more than willing to revisit it once the legal

18   issues are better framed.

19           MR. TARANTINO:       We can do that again,

20   Your Honor, have a discussion with counsel and, you

21   know, make a submission to the Court, a request to the

22   Court, at some appropriate time in the future.

23           THE COURT:      Okay.    And that, you could do it

24   formally on the docket.         You're also welcome to, as

25   long as you copy the other side, send that through my
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 7 of 11
                                                                           7



 1   Clerk.

 2            MR. TARANTINO:      Thank you.

 3            THE COURT:     The other -- the next question that

 4   I ask at these sessions -- well, I'm happy to adopt the

 5   dates that you have included here for expert

 6   disclosures and for dispositive motions, but I tend to

 7   ask at the status conference that follows fact

 8   discovery two questions.         One is:     Are you in fact

 9   intending to file a dispositive motion?              And if the

10   answer is yes, does either side need expert discovery

11   for that dispositive motion?          If the answer to that is

12   no, I will switch the order so that we'll do the

13   dispositive motions before you incur the costs of

14   expert discovery.       If either side thinks they need the

15   experts, then we will keep the order as you have it.

16            So those are the things I need to cover.               Two

17   matters that come up with some frequency, the one is

18   protective orders, I have no problem with the parties

19   exchanging -- having an agreement, having me sign it

20   for the exchange of discovery.           I view First Circuit's

21   directive, however, that, if I am being asked to

22   consider something in connection with a decision I'm

23   making, I have to determine if there's any good reason

24   for not having it on the public docket.

25            So at the point when you're filing your
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 8 of 11
                                                                           8



 1   dispositive motions, you can't just put things under

 2   seal because it's signed under the protective order,

 3   and your protective order shouldn't say that you're

 4   simply going to file things under seal.              What would

 5   happen, if you need to rely on something that one side

 6   or the other has designated as confidential under one

 7   of these orders, is that that party needs the

 8   opportunity to and should be filing a motion for the

 9   document to be filed under seal that gives a reason

10   that meets the standards under the Rule, rather than

11   simply the fact that it's something you agreed upon.

12           One device I am happy to have you use to avoid

13   unnecessary costs and efforts here is that, if you have

14   a document that has material that you need to keep --

15   one side needs to keep confidential and it is not

16   something that I need to see, I have no problem with

17   the parties agreeing to my seeing redacted documents

18   only.   So, for example, if there's a contract and you

19   don't want the dollar value of the contract out to your

20   competitors but you're asking me to look at language in

21   the contract, you could agree on a redacted version of

22   that, and that's fine with me.

23           The second thing is discovery disputes.                 The

24   Rules of Civil Procedure now state, after the last

25   couple of years, actually, that Judges should consider
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 9 of 11
                                                                          9



 1   requiring conferences before discovery motions are

 2   filed.     I don't require them, but I do try to make

 3   myself available for them.          So if you are hitting a

 4   discovery dispute before you paper it up, you are

 5   welcome to contact my Clerk with a copy to the other

 6   side.    I will try to get you in within a day or two,

 7   either here or by telephone, and just see if it's

 8   something I can give you some general guidance on.              If

 9   it's something super complicated, I'll tell you to

10   brief it, and then I'll probably refer it to the

11   Magistrate Judge.       But if I can give some direction, I

12   will.

13            So that's all I have.        Anything else from the

14   parties?

15            MR. TARANTINO:      Your Honor, one thing that I

16   expect we'll be filing this week, within a day or so,

17   is I believe the parties have agreed that one of the

18   Defendants, named Defendants, should be dismissed from

19   the case.     It's a defunct entity, so we'll --

20            THE COURT:     Okay.

21            MR. TARANTINO:      -- send a proposed stipulation

22   to Plaintiffs on that.

23            THE COURT:     Okay.

24            MS. BOZEMAN:     That's fine.

25            THE COURT:     Okay.    Anything else?
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 10 of 11
                                                                        10



 1           MS. BOZEMAN:       Your Honor, one other thing.

 2   Would there be an opportunity for telephonic

 3   appearances, should the need arise, with Your Honor?

 4           THE COURT:      Yes.     If you -- other than those two

 5   examples that I just gave you of the Magistrate Judge

 6   and the discovery motions, I like to have things on the

 7   docket as much as possible.          It's just much easier for

 8   me to track.     So if you put in an assented-to motion to

 9   appear telephonically, I will, in most cases, simply

10   allow that, and the Clerk will put the number on the

11   docket entry to call in on.

12           I think, if it is substantive motions, you're at

13   a disadvantage to argue on the phone.              But certainly

14   for these kind of conferences, that's fine.

15           MS. BOZEMAN:       Great.     Thank you.     Thank you,

16   Your Honor.

17           THE COURT:      Anything else?

18           MR. TARANTINO:         I think that's it, Your Honor.

19           THE COURT:      Okay.     Thank you very much.

20           MR. TARANTINO:         Thank you, Your Honor.

21           MS. BOZEMAN:       Thank you, Your Honor.

22           (Adjourned, 12:15 p.m.)

23

24

25
     Case 1:19-cv-11457-IT Document 62 Filed 09/24/19 Page 11 of 11
                                                                      11



 1

 2                            C E R T I F I C A T I O N

 3

 4

 5

 6

 7

 8

 9                I, Debra D. Lajoie, RPR-FCRR-CRI-RMR, do

10   hereby certify that the foregoing pages are a true and

11   accurate transcription of my stenographic notes in the

12   above-entitled case.

13

14

15

16

17

18                       /s/ Debra D. Lajoie

19

20

21

22

23                        9/19/19

24

25
